DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of Applicant's claim amendments on 2/8/2021. The claim amendments are entered. Presently, claims 1-3, 5-12, and 14-22 are now pending. Claims 1, 10, 14, and 18 have been amended. Claims 21 and 22 have newly added. 

Response to Arguments
Applicant’s arguments made on 2/8/2021 have been considered. 

Acknowledgement is made that the double patenting issue will be held in abeyance. The double patenting rejection is still recited below while the issue remains in abeyance. 

Applicant argues that the combination with Xu fails to cure the deficiencies because it does not teach the newly amended claim limitations (Applicant’s Reply pgs. 10-15). While the cited reference does not explicitly teach the newly amended claim limitations, its combination does teach the amended claim limitations when considered in conjunction with Phaal and Swamy, which have been incorporated into the rejection of the independent claims as necessitated by Applicant’s amendments. Phaal having previously been cited in prior Office Actions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 10, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10, and 1 of Roy (U.S. Patent No. 9,426,036, hereinafter Roy ‘036). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patented claims as recited in Roy ‘036. The similarities between claim 1 of the present application and Roy ‘036 are shown below as the basis for the double patenting rejection. 

Claim 1 of the present application recites:
A system, comprising: 
at least one computing device (Roy ‘036: line 2); and 
a mixture model forecasting engine executable in the at least one computing device, wherein when executed the mixture model forecasting engine causes the at least one computing device to at least (Roy ‘036: lines 3-6): 
generate respective network traffic models for individual ones of a plurality of host types, the individual ones of the plurality of host types being associated with different historical network usage profiles, the plurality of host types including at least two of: a host type optimized for data storage, a host type optimized for computation, or a host type optimized for system memory (Roy ‘036: lines 7-12);
determine respective weights for individual ones of the respective network traffic models (Roy ‘036: lines 14-15); and 
generate a network forecast based at least in part on a hardware footprint forecast for at least one data center and on the respective network traffic models weighted by the respective weights (Roy ‘036: lines 26-30).

Claims 10 and 18 in both the present application and claims 10 and 1 in Roy ‘036 are the corresponding method and medium claims of the system claim 1, and thus are rejected for the same or similar reasons as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 10, 11, 14, 16, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu) in view of Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy). 

Regarding claim 1, Xu teaches:
A system, comprising: 
…: 
generate respective network traffic models for individual ones of a plurality of host types (Xu pg. 2079: describing the use of “use bipartite graphs to represent hosts communications in network traffic” and the “one-mode projection of the bipartite graph” in order “[t]o analyze the traffic behavior for network prefixes which include end hosts with the same network-bits in their IP addresses, we further decompose the bipartite graph of all the traffic into a set of smaller disjoint bipartite subgraphs such that each bipartite subgraph captures the host communications for a single source or destination IP prefix, e.g., GP = (AP, B, EP) and GQ = (A, BQ, EQ) representing the bipartite subgraphs of host communications for the source IP prefix P and the destination IP prefix Q, respectively”. See also Xu Fig. 1 showing an example bipartite and one-mode projection graphs with a plurality of source and destination hosts.), …; 
determine respective weights for individual ones of the respective network traffic models (Xu pg. 2079-2080: describing “one-mode projection of the bipartite graphs uses edges between end hosts in the same prefixes to quantify the similarity of their network connection patterns” that comprises “normalized weight of the edges in the one-mode projection graph”, which can be used to generate “weighted adjacency matrix of the one-mode projection graph for the network prefix P then becomes MP…. The similar process could lead to the weighted adjacency matrix MQ of the one-mode projection graph for the destination prefix Q”. See also Fig. 2: showing the “three different network prefixes with 44, 61, and 92 end hosts, respectively” wherein “each “+” point (i, j) in the plots denotes an edge with a positive weight between two sorted hosts pi and pj in the one-mode projection graph”.); and 
generate a network forecast based at least in part on … and on the respective network traffic models weighted by the respective weights (Xu 2082: describing the generation of “network-aware behavior clustering of end hosts” graphs involving the bipartite and one-mode projection graphs in correlation with “an information-theoretic measure, relative uncertainty (RU) introduced … to analyze the traffic features in individual clusters and the aggregated traffic”. Wherein the cluster graphs can comprise a network forecast. See also Figs. 10, 11, and 12: showing various applications of cluster graphs based on different types of anomalous behaviors.). 

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “at least one computing; and a mixture model forecasting engine executable in the at least one computing device, wherein when executed the mixture model forecasting engine causes the at least one computing device to at least” on lines 2-5. Bogdany discloses the claim limitations, teaching: 
“at least one computing device (Bogdany [0050]: “computing device” and “computer”); and 
a mixture model forecasting engine executable in the at least one computing device, wherein when executed the mixture model forecasting engine causes the at least one computing device to at least (Bogdany [0058]: describing a “predictive modeling resource allocation engine (engine 70)… [that] can be implemented as program/utility 40 on computer system 12 of FIG. 1 and can enable the functions recited herein. As further shown, engine 70 … comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder.” See also [0059]: describing that the engine can “forecast network traffic in the networked computing environment 86 based on derivative vector plot 84; provision a set of computing resources 88A-N in the networked computing environment based on the forecasted network traffic”.)”. 
 to include the mixture model in Bogdany. Doing so would enable “[a]n approach … for allowing a network computing (e.g., cloud computing) infrastructure to modify its resource allocation plan (e.g., an instance count) by using a Kth derivative vector plot, which may be generated using historical logs. Among other things, this approach enables an infrastructure to project an allocation forecast for a specified duration and adapt to changes in network traffic.” (Bogdany Abstract). Wherein the allocation forecast comprises a “predictive modeling resource allocation engine 70 (in one embodiment) comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder” (Bogdany [0058]).

While the cited references teach the limitations of claim 1, they do not explicitly teach: “the individual ones of the plurality of host types being associated with different historical network usage profiles,…” on lines 7-8. Swamy discloses the claim limitations, teaching: historical data for hosts comprising machines, wherein such historical data can comprise various network data (Swamy [0026]-[0027] and [0032]-[0033]). The plurality of hosts comprises a plurality of virtual machines (Swamy [0018]-[0019], as depicted in Figs. 1 and 2). Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the historical information in Swamy. Doing so would enable the system to monitor and migrate data to other hosts and machines based on current and/or historical network usage data (Swamy [0032]).
While the cited references teach the limitations of claim 1, they do not explicitly teach: “the plurality of host types including at least two of: a host type optimized for data storage, a host type optimized for computation, or a host type optimized for system memory” on lines 8-10. Phaal discloses the claim limitations, teaching: 
“the plurality of host types including at least two of: 
a host type optimized for data storage (Phaal [0023]: showing the “Symmetric Multi-Processing (SMP) architecture” comprises a shared memory while the “Non-Uniform Memory Access (NUMA)”  architecture comprises a plurality of memories.), 
a host type optimized for computation (Phaal [0023]: showing the SMP architecture and the NUMA architecture comprises four CPUs for computation.), or 
a host type optimized for system memory (Phaal [0023]: showing the SMP architecture comprises a shared memory while the NUMA architecture comprises a plurality of memories. See also [0024]: describing a “processor topology in order to properly allocate memory and processes to maximize performance”.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the host type elements in Phaal. Doing so would enable a maximized performances via an allocation of tasks, resources, and memory (Phaal [0024]).

While the cited references teach the limitations of claim 1, they do not explicitly teach: “a hardware footprint forecast for at least one data center” on lines 13-14. Doorhy discloses the claim limitation, teaching: an infrastructure manager module and provisioning module that can be used to determine server rack footprint in datacenter(s) (Doorhy Figs. 8-12 and [0044]-[0048]). Wherein the modules can work in correlation with a server search and planning tool, such as the “What-If? Planning” module to provide forecasting abilities (Doorhy Figs. 5-7 and [0040]). Whereby the forecast can include capacity utilization predictions for the datacenter(s) (Doorhy Figs. 1 and 2 and [0031] and [0033]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the hardware forecast in Doorhy. Doing so would enable “methods and systems for datacenter capacity monitoring and planning. Embodiments of the present invention utilize various environmental variables to help execute and plan move/add/change work orders within a datacenter while remaining within desired guard bands.” (Doorhy Abstract).

Regarding claim 2, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation, they do not explicitly teach: “wherein the hardware footprint forecast defines a predicted number of rack units in the at least one data center” Doorhy discloses the claim limitation, teaching: a “‘What-if? Planning’ module … [that] also includes a slide-out forecast tool. This feature allows the user to slide a marker to a particular number of days and view how the virtual changes will impact the capacity levels of the shown racks based on forecasting models previously described.” (Doorhy [0040]). See also Doorhy [0031]-[0033]: also describing forecasts related to datacenter capacities and rack utilization.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the rack forecast in Doorhy. Doing so would enable “facility management, and more specifically, to methods and systems for datacenter capacity monitoring and planning. Embodiments of the present invention utilize various environmental variables to help execute and plan move/add/change work orders within a datacenter while remaining within desired guard bands.” (Doorhy Abstract). 

Regarding claim 7, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, Bogdany further teaches: “The system of claim 1, wherein when executed the mixture model forecasting engine further causes the at least one computing device to at least: determine respective error variance values for individual ones of the respective network traffic models; and wherein the respective weights are determined based at least in part on the respective error variance values”. Bogdany discloses the claim limitations, teaching:
The system of claim 1, wherein when executed the mixture model forecasting engine further causes the at least one computing device to at least: 
determine respective error variance values for individual ones of the respective network traffic models (Bogdany [0064]-[0069]: describing error minimization techniques in generating the Kth derivative plot based on a relation to the graphs of network traffic data.); and 
wherein the respective weights are determined based at least in part on the respective error variance values (Bogdany [0078]: describing that error in the error minimization technique means “that the error per step is on the order of h5, while the total accumulated error has order h4”. That is, there is an error variance in the error minimization computation.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the Bogdany. Doing so would enable “[a]n approach … for allowing a network computing (e.g., cloud computing) infrastructure to modify its resource allocation plan (e.g., an instance count) by using a Kth derivative vector plot, which may be generated using historical logs. Among other things, this approach enables an infrastructure to project an allocation forecast for a specified duration and adapt to changes in network traffic.” (Bogdany Abstract). Wherein the allocation forecast comprises a “predictive modeling resource allocation engine 70 (in one embodiment) comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder” (Bogdany [0058]).

Regarding claim 10, Xu teaches:
A method, comprising: 
generating, by a computing device, respective network traffic models for individual ones of a plurality of host types (Xu pg. 2079: describing the use of “use bipartite graphs to represent hosts communications in network traffic” and the “one-mode projection of the bipartite graph” in order “[t]o analyze the traffic behavior for network prefixes which include end hosts with the same network-bits in their IP addresses, we further decompose the bipartite graph of all the traffic into a set of smaller disjoint bipartite subgraphs such that each bipartite subgraph captures the host communications for a single source or destination IP prefix, e.g., GP = (AP, B, EP) and GQ = (A, BQ, EQ) representing the bipartite subgraphs of host communications for the source IP prefix P and the destination IP prefix Q, respectively”. See also Xu Fig. 1 showing an example bipartite and one-mode projection graphs with a plurality of source and destination hosts.), …; 
determining, by the computing device, respective weights for individual ones of the network traffic models (Xu pg. 2079-2080: describing “one-mode projection of the bipartite graphs uses edges between end hosts in the same prefixes to quantify the similarity of their network connection patterns” that comprises “normalized weight of the edges in the one-mode projection graph” , which can be used to generate “weighted adjacency matrix of the one-mode projection graph for the network prefix P then becomes MP…. The similar process could lead to the weighted adjacency matrix MQ of the one-mode projection graph for the destination prefix Q”. See also Fig. 2: showing the “three different network prefixes with 44, 61, and 92 end hosts, respectively” wherein “each “+” point (i, j) in the plots denotes an edge with a positive weight between two sorted hosts pi and pj in the one-mode projection graph”.); and 
generating, by the computing device, a network forecast based at least in part on … and on the respective network traffic models weighted by the respective weights (Xu 2082: describing the generation of “network-aware behavior clustering of end hosts” graphs involving the bipartite and one-mode projection graphs in correlation with “an information-theoretic measure, relative uncertainty (RU) introduced … to analyze the traffic features in individual clusters and the aggregated traffic”. Wherein the cluster graphs can comprise a network forecast. See also Figs. 10, 11, and 12: showing various applications of cluster graphs based on different types of anomalous behaviors.).

While the cited references teach the limitations of claim 10, they do not explicitly teach: the individual ones of the plurality of host types being associated with different historical network usage profiles,…” on lines 3-4. Swamy discloses the claim limitations, teaching: historical data for hosts comprising machines, wherein such historical data can comprise various network data (Swamy [0026]-[0027] and [0032]-[0033]). The plurality of hosts comprises a plurality of virtual machines (Swamy [0018]-[0019], as depicted in Figs. 1 and 2). Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the historical information in Swamy. Doing so would enable the system to monitor and migrate data to other hosts and machines based on current and/or historical network usage data (Swamy [0032]).

While the cited references teach the limitations of claim 10, they do not explicitly teach: “the plurality of host types including at least two of: a host type optimized for data storage, a host type optimized for computation, or a host type optimized for system memory” on lines 4-6. Phaal discloses the claim limitations, teaching: 
“the plurality of host types including at least two of: 
a host type optimized for data storage (Phaal [0023]: showing the “Symmetric Multi-Processing (SMP) architecture” comprises a shared memory while the “Non-Uniform Memory Access (NUMA)”  architecture comprises a plurality of memories.), 
a host type optimized for computation (Phaal [0023]: showing the SMP architecture and the NUMA architecture comprises four CPUs for computation.), or 
a host type optimized for system memory (Phaal [0023]: showing the SMP architecture comprises a shared memory while the NUMA architecture comprises a plurality of memories. See also [0024]: describing a “processor topology in order to properly allocate memory and processes to maximize performance”.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the host type elements in Phaal. Doing so would enable a maximized performances via an allocation of tasks, resources, and memory (Phaal [0024]).

While the cited references teach the limitations of claim 10, it does not explicitly teach: “a hardware footprint forecast for at least one data center” for line 10. Doorhy discloses the claim limitation, teaching: an infrastructure manager module and provisioning module that can be used to determine server rack footprint in datacenter(s) (Doorhy Figs. 8-12 and [0044]-[0048]). Wherein the modules can work in correlation with a server search and planning tool, such as the “What-If? Planning” module to provide forecasting abilities (Doorhy Figs. 5-7 and [0040]). Whereby the forecast can include capacity utilization predictions for the datacenter(s) (Doorhy Figs. 1 and 2 and [0031] and [0033]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the hardware forecast in Doorhy. Doing so would enable “methods and systems for datacenter capacity monitoring and planning. Embodiments of the present invention utilize various environmental variables to help execute and plan move/add/change work orders within a datacenter while remaining within desired guard bands.” (Doorhy Abstract).
Regarding claim 11, the rejection of claim 10 is incorporated. While the cited references teach the claim limitation, Bogdany further teaches: “The method of claim 10, wherein the network forecast is generated using a mixture model”. Bogdany discloses the claim limitations, teaching:
The method of claim 10, wherein the network forecast is generated using a mixture model (Bogdany [0058]: describing a “predictive modeling resource allocation engine (engine 70)… [that] can be implemented as program/utility 40 on computer system 12 of FIG. 1 and can enable the functions recited herein. As further shown, engine 70 … comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder.” See also [0059]: describing that the engine can “forecast network traffic in the networked computing environment 86 based on derivative vector plot 84; provision a set of computing resources 88A-N in the networked computing environment based on the forecasted network traffic”.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the mixture model in Bogdany. Doing so would enable “[a]n approach … for allowing a network computing (e.g., cloud computing) infrastructure to modify its resource allocation plan (e.g., an instance count) by using a Kth derivative vector plot, which may be generated using historical logs. Among other things, this approach enables an infrastructure to project an allocation forecast for a specified duration and adapt to changes in network traffic.” (Bogdany Abstract). Wherein the allocation forecast comprises a “predictive modeling resource allocation engine 70 (in one embodiment) comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder” (Bogdany [0058]). 

Regarding claim 14, the rejection of claim 10 is incorporated. While the cited references teach the claim limitation and network forecast, Swamy further teaches: 
The method of claim 10, further comprising generating, by the computing device, the network forecast based at least in part on the different historical network usage profiles associated with the individual ones of the plurality of host types (Swamy [0026]-[0027] and [0032]-[0033]: describing historical data for hosts comprising machines, wherein such historical data can comprise various network data. The plurality of hosts comprises a plurality of virtual machines (Swamy [0018]-[0019], as depicted in Figs. 1 and 2).). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the historical information in Swamy. A motivation to combine the cited references with Swamy was previously given.

Regarding claim 16, claim 16 is substantially similar to claim 2 and therefore is rejected on the same ground as claim 2. Claim 16 is a method claim that corresponds to system claim 2.

Regarding claim 18, Xu teaches:
…:
generate respective network traffic models for individual ones of a plurality of host types (Xu pg. 2079: describing the use of “use bipartite graphs to represent hosts communications in network traffic” and the “one-mode projection of the bipartite graph” in order “[t]o analyze the traffic behavior for network prefixes which include end hosts with the same network-bits in their IP addresses, we further decompose the bipartite graph of all the traffic into a set of smaller disjoint bipartite subgraphs such that each bipartite subgraph captures the host communications for a single source or destination IP prefix, e.g., GP = (AP, B, EP) and GQ = (A, BQ, EQ) representing the bipartite subgraphs of host communications for the source IP prefix P and the destination IP prefix Q, respectively”. See also Xu Fig. 1 showing an example bipartite and one-mode projection graphs with a plurality of source and destination hosts.), …; 
determine respective weights for individual ones of the respective network traffic models (Xu pg. 2079-2080: describing “one-mode projection of the bipartite graphs uses edges between end hosts in the same prefixes to quantify the similarity of their network connection patterns” that comprises “normalized weight of the edges in the one-mode projection graph” , which can be used to generate “weighted adjacency matrix of the one-mode projection graph for the network prefix P then becomes MP…. The similar process could lead to the weighted adjacency matrix MQ of the one-mode projection graph for the destination prefix Q”. See also Fig. 2: showing the “three different network prefixes with 44, 61, and 92 end hosts, respectively” wherein “each “+” point (i, j) in the plots denotes an edge with a positive weight between two sorted hosts pi and pj in the one-mode projection graph”.); and 
generate a network forecast based at least in part on … and on the respective network traffic models weighted by the respective weights (Xu 2082: describing the generation of “network-aware behavior clustering of end hosts” graphs involving the bipartite and one-mode projection graphs in correlation with “an information-theoretic measure, relative uncertainty (RU) introduced … to analyze the traffic features in individual clusters and the aggregated traffic”. Wherein the cluster graphs can comprise a network forecast. See also Figs. 10, 11, and 12: showing various applications of cluster graphs based on different types of anomalous behaviors.)”.

While the cited reference teaches the limitations of claim 18, it does not explicitly teach the preamble on lines 1-3. Bogdany discloses the preamble, teaching:
“A non-transitory computer-readable medium embodying a program executable in a computing device, wherein when executed the program causes the computing device to at least (Bogdany [0046]: “A computer readable signal medium may be any computer readable medium that is not a computer readable storage medium and that can communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device.”)	
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the medium in Bogdany. Doing so would enable “[p]rogram code embodied on a computer readable medium may be transmitted using any appropriate medium” (Bogdany [0047]) and enable “[a]n approach … for allowing a network computing (e.g., cloud computing) infrastructure to modify its resource allocation plan (e.g., an instance count) by using a Kth derivative vector plot, which may be generated using historical logs. Among other things, this approach enables an infrastructure to project an allocation forecast for a specified duration and adapt to changes in network traffic.” (Bogdany Abstract). 
While the cited references teach the limitations of claim 18, they do not explicitly teach: “the individual ones of the plurality of host types being associated with different historical network usage profiles,,…” on lines 5-6. Swamy discloses the claim limitations, teaching: historical data for hosts comprising machines, wherein such historical data can comprise various network data (Swamy [0026]-[0027] and [0032]-[0033]). The plurality of hosts comprises a plurality of virtual machines (Swamy [0018]-[0019], as depicted in Figs. 1 and 2). Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the historical information in Swamy. Doing so would enable the system to monitor and migrate data to other hosts and machines based on current and/or historical network usage data (Swamy [0032]).

While the cited references teach the limitations of claim 18, they do not explicitly teach: “the plurality of host types including at least two of: a host type optimized for data storage, a host type optimized for computation, or a host type optimized for system memory” on lines 6-8. Phaal discloses the claim limitations, teaching: 
“the plurality of host types including at least two of: 
a host type optimized for data storage (Phaal [0023]: showing the “Symmetric Multi-Processing (SMP) architecture” comprises a shared memory while the “Non-Uniform Memory Access (NUMA)”  architecture comprises a plurality of memories.), 
a host type optimized for computation (Phaal [0023]: showing the SMP architecture and the NUMA architecture comprises four CPUs for computation.), or 
a host type optimized for system memory (Phaal [0023]: showing the SMP architecture comprises a shared memory while the NUMA architecture comprises a plurality of memories. See also [0024]: describing a “processor topology in order to properly allocate memory and processes to maximize performance”.)”.
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the host type elements in Phaal. Doing so would enable a maximized performances via an allocation of tasks, resources, and memory (Phaal [0024]).

While the cited references teach the limitations of claim 18, it does not explicitly teach: “a hardware footprint forecast for at least one data center” for lines 11-12. Doorhy discloses the claim limitation, teaching: an infrastructure manager module and provisioning module that can be used to determine server rack footprint in datacenter(s) (Doorhy Figs. 8-12 and [0044]-[0048]). Wherein the modules can work in correlation with a server search and planning tool, such as the “What-If? Planning” module to provide forecasting abilities (Doorhy Figs. 5-7 and [0040]). Whereby the forecast can include capacity utilization predictions for the datacenter(s) (Doorhy Figs. 1 and 2 and [0031] and [0033]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited reference to include the hardware forecast in Doorhy. Doing so would enable “methods and systems for datacenter capacity monitoring and planning. Embodiments of the present invention utilize various environmental variables to help execute and plan move/add/change work orders within a datacenter while remaining within desired guard bands.” (Doorhy Abstract).
Regarding claim 20, the rejection of claim 18 is incorporated. While the cited references teach the claim limitation, Bogdany further teaches:
The non-transitory computer-readable medium of claim 18, wherein when executed the program further causes the computing device to at least generate a forecast for networking hardware to handle the network traffic predicted by the network forecast (Bogdany [0059]: describing that the “[predictive modeling resource allocation] engine 70 may (among other things): receive a set of data feeds 74A-N; determine network traffic based on the set of data feeds 74A-N (e.g., social networking feeds); generate a set of graphical curves 80A-N based on the network traffic…; …; generate a derivative vector plot 84 (e.g., a Kth derivative vector plot) based on a set of data points of the set of best fit overlaying curves; …; forecast network traffic in the networked computing environment 86 based on derivative vector plot 84; provision a set of computing resources 88A-N in the networked computing environment based on the forecasted network traffic; and/or output a network traffic projection 90 based on the forecasting.”).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the model forecast in Bogdany. Doing so would enable “[a]n approach … for allowing a network computing (e.g., cloud computing) infrastructure to modify its resource allocation plan (e.g., an instance count) by using a Kth derivative vector plot, which may be generated using historical logs. Among other things, this approach enables an infrastructure to project an allocation forecast for a specified duration and adapt to changes in network traffic.” (Bogdany Abstract). Wherein the allocation forecast comprises a “predictive modeling resource allocation engine 70 (in one embodiment) comprises a rules and/or computational engine that processes a set (at least one) of rules/logic 72 and/or provides predictive modeling-based computing resource allocation hereunder” (Bogdany [0058]).

Regarding claim 21, the rejection of claim 18 is incorporated. While the cited references teach the claim limitation, Doorhy further teaches:
The non-transitory computer-readable medium of claim 18, wherein the hardware footprint forecast includes a respective predicted quantity for the individual ones of the plurality of host types (Doorhy [0038] and [0040]-[0041]: describing that the “What-if? Planning” module can incorporate predictions related to quantity of server racks comprising various hardware devices and ports.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the quantity prediction in Doorhy. A motivation to combine the cited references with Doorhy was previously given.

Regarding claim 22, the rejection of claim 18 is incorporated. While the cited references teach the claim limitation, Doorhy further teaches:
The non-transitory computer-readable medium of claim 18, wherein the hardware footprint forecast is based at least in part on a build-out schedule for the at least one data center (Doorhy [0044]-[0046]: describing a blue print for building a data center showing numbers of the racks, their operations, usages, and locations.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include a Doorhy. A motivation to combine the cited references with Doorhy was previously given.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu), Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy) in view of Jain (U.S. Pat. App. Pre-Grant Pub. No. 2014/0379895, hereinafter Jain).

Regarding claim 3, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation, they do not explicitly teach: “wherein the at least one data center comprises a first data center and a second data center, and network forecast indicates a measure of network capacity to handle predicted network traffic between the first data center and the second data center that are covered by the hardware footprint forecast”. Jain discloses the claim limitation, teaching: that the data center can comprise at least two data centers (Jain [0031]-[0039] and Fig. 2) wherein impactful events, such as network traffic data forecasts can be characterized (Jain [0074]). See also Jain [0079]-[0083] and [0085]-[0086]: describing a type of network traffic prediction such as traffic loss metric and redundancy metric, respectively. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include Jain. Doing so would enable “an event analysis component [of a data center] and one or more processing devices configured to execute the event analysis component. The event analysis component can be configured to obtain multiple events that are generated by network devices in a networking environment [e.g. in a data center]. The event analysis component can also be configured to identify impactful events from the multiple events. The impactful events can have associated device-level or link-level impacts.” (Jain Abstract). For example, by using an “impact filter” to determine potential impacts/failure based on “network traffic data” (Jain [0074]). 

Regarding claim 15, the rejection of claim 14 is incorporated. While the cited references teach the claim limitation, they do not explicitly teach: “wherein the network forecast indicates predicted network traffic between a first network node and a second network node”. Jain discloses the claim limitations, teaching: Jain Figs. 1 and 9: showing the different types of nodes that can comprise various routers, switches, and racks with network traffic data running between the different nodes. Similarly, see Jain [0019], [0021], and [0022]: describing traffic between the nodes in Fig. 1 and [0129]: describing traffic between the nodes in Fig. 9. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the components in the cited references to include the network traffic between data centers in Jain. Doing so would enable “an event analysis component [of a data center] and one or more processing devices configured to execute the event analysis component. The event analysis component can be configured to obtain multiple events that are generated by network devices in a networking environment [e.g. in a data center]. The event analysis component can also be configured to identify impactful events from the multiple events. The impactful events can have associated device-level or link-level impacts.” (Jain Abstract). For example, by using an “impact filter” to determine potential impacts/failure based on “network traffic data” (Jain [0074]).

Claims 5, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu), Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy) in view of Zhang et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0100989, hereinafter Zhang).

Regarding claim 5, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation and the network traffic, they do not explicitly teach the claim limitations. Zhang discloses the claim limitations, teaching:
The system of claim 1, wherein when executed the mixture model forecasting engine further causes the at least one computing device to at least: 
determine respective Akaike information criterion (AIC) values for individual ones of the respective network traffic models (Zhang [0028]: describing “[m]athematical techniques for identifying previously unknown or undiscovered correlations and factors” such as AIC calculation.); and
(Zhang [0083] and [0231]: “elimination of factors deemed insignificant”. See also [0028] and [0031]: also describing “elimination of candidate factors of lower significance” as related to AIC.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the AIC computation in Zhang. Doing so would enable a “measure [of] the “goodness” of a [prediction] model” (Zhang [0071]) or a “goodness of fit for statistical models” (Zhang [0205]). 

Regarding claim 6, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation and the network traffic, they do not explicitly teach the claim limitations. Zhang discloses the claim limitations, teaching:
The system of claim 1, wherein when executed the mixture model forecasting engine further causes the at least one computing device to at least: 
determine respective Bayesian information criterion (BIC) values for individual ones of the respective network traffic models (Zhang [0028]: describing “[m]athematical techniques for identifying previously unknown or undiscovered correlations and factors” such as BIC calculation.); and 
exclude at least one of the respective network traffic models from consideration in generating in the network forecast based at least in part on the respective BIC values (Zhang [0083] and [0231]: “elimination of factors deemed insignificant”. See also [0028] and [0031]: also describing “elimination of candidate factors of lower significance” as related to BIC.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the BIC computation in Zhang. Doing so would enable a “measure [of] the “goodness” of a [prediction] model” (Zhang [0071]) or a “goodness of fit for statistical models” (Zhang [0205]). 

Regarding claim 17, the rejection of claim 10 is incorporated. While the cited references teach the claim limitation and the network traffic, they do not explicitly teach the claim limitations. Zhang discloses the claim limitations, teaching:
The method of claim 10, further comprising: 
determining, by the computing device, respective Akaike information criterion (AIC) values for individual ones of the respective network traffic models (Zhang [0028]: describing “[m]athematical techniques for identifying previously unknown or undiscovered correlations and factors” such as AIC calculation.); 
determining, by the computing device, respective Bayesian information criterion (BIC) values for individual ones of the respective network traffic models (Zhang [0028]: describing “[m]athematical techniques for identifying previously unknown or undiscovered correlations and factors” such as BIC calculation.); and 
excluding, by the computing device, at least one of the respective network traffic models from consideration in generating the network forecast based at least in part on at least one of: the respective AIC values or the respective BIC values (Zhang [0083] and [0231]: “elimination of factors deemed insignificant”. See also [0028] and [0031]: also describing “elimination of candidate factors of lower significance” as related to AIC or BIC.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the BIC computation in Zhang. Doing so would enable a “measure [of] the “goodness” of a [prediction] model” (Zhang [0071]) or a “goodness of fit for statistical models” (Zhang [0205]). 

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu), Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy) in view of Cichosz et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0032674, hereinafter Cichosz).

Regarding claim 8, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation and the network traffic, they do not explicitly teach the claim limitations. Cichosz discloses the claim limitations, teaching:
The system of claim 1, wherein when executed the mixture model forecasting engine further causes the at least one computing device to at least: 
determine respective overall measures of discrepancy using two disjoint training data sets for individual ones of the respective network traffic models (Cichosz [0036]: describing that a “data bag may comprise a sub-set of the original training data or consist of a modified copy of all data records of the original training data set. Depending on the embodiments, the data bags may be disjoint or overlapping.”); and 
wherein the respective weights are determined based at least in part on the respective overall measures of discrepancy (Cichosz [0016]-[0017]: describing that the “the data bags may be generated based on any bagging technique in which each data bag contains some or all of the original data records, possibly with a different number of copies and possibly with different weights”, wherein some of the techniques are “weight-sensitive”.).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the disjoint data in Cichosz. Doing so would enable a reduction in network traffic due to overlapping data bags (Cichosz [0027] and [0037]) and a reduced computational overhead (Cichosz [0035]).  

Regarding claim 19, the rejection of claim 18 is incorporated. While the cited references teach the claim limitation and the network traffic, they do not explicitly teach the claim limitations. Cichosz discloses the claim limitations, teaching:
The non-transitory computer-readable medium of claim 18, wherein the respective network traffic models are generated using a first training data set, the respective weights are determined based at least in part on respective overall measures of discrepancy for the individual ones of the network traffic models (Cichosz [0036]: describing that a “data bag may comprise a sub-set of the original training data or consist of a modified copy of all data records of the original training data set. Depending on the embodiments, the data bags may be disjoint or overlapping.” See also Cichosz [0038] and [0039]: describing an “impurity measure” or a “dispersion measure”, wherein the dispersion measure can comprise of a “variance or standard deviation”.), and 
the respective overall measures of discrepancy assess a respective accuracy of the individual ones of the respective network traffic models using a second training data set (Cichosz [0016] and [0038]: describing that “[t]he diversity of the data bags causes a diversity of the resulting trees (which may be used for an ensemble model to yield an accuracy improvement over a single model)”. Wherein the diversity of the bags can result from a “tree-growing algorithm [that] is weight-sensitive, meaning that data record weights (which are automatically been assigned to the data records of the bags upon bag creation) are evaluated during tree growing and that a small difference in the weights in different bags may yield substantially different trees” (Cichosz [0017]).).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the disjoint data in Cichosz. Doing so would enable a reduction in network traffic due to overlapping data bags (Cichosz [0027] and [0037]) and a reduced computational overhead (Cichosz [0035]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu), Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy) in view of Benzschawel et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2005/0131790, hereinafter Benzschawel).

Regarding claim 9, the rejection of claim 1 is incorporated. While the cited references teach the claim limitation, they do not explicitly teach the claim limitations. Benzschawel discloses the claim limitations, teaching:
The system of claim 1, wherein the respective weights are determined based at least in part on a plurality of randomizations of a training data set (Benzschawel [0033]: describing that the “initial random values are assigned to the weights in the neural network model” and that “the entire training set is presented repeatedly in random order until network performance stabilizes through optimization of the weights in the neural network model. As noted earlier, the technique is called the gradient descent method of error backpropagation, which can be implemented via a server device as described earlier. In simplified terms, the gradient descent method aims at small, step-wise reductions in model errors by feedback adjustments (trainings) based on adjustments of each of the weights in the model…. Thus, the gradient descent method is used to set the weights of the neural network model, using as training data a set of daily technical indicators and the resulting future price change over a predetermined minimum sample time period (training period).”).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the model in the cited references to include the randomizations in Benzschawel. Doing so would enable an “optimiz[ation of] the model's performance” (Benzschawel [0033]) wherein “[d]uring model optimization, hit and false positive probabilities … are used to evaluate network performance. Models that perform better will have a greater number of hits for a given rate of false positives….” (Benzschawel [0041]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et. al. “Network-Aware Behavior Clustering of Internet End Hosts” (hereinafter Xu), Bogdany et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0055458, hereinafter Bogdany), Swamy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2010/0242045, hereinafter Swamy), Phaal (U.S. Pat. App. Pre-Grant Pub. No. 2011/0282986, hereinafter Phaal), and Doorhy et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0052850, hereinafter Doorhy) in view of Geffin et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0053925, hereinafter Geffin).

Regarding claim 12, the rejection of claim 10 is incorporated. While the cited references teach the claim limitation and the various host types, they do not explicitly teach the claim limitations. Geffin discloses the claim limitations, teaching: 
The method of claim 10, wherein the network forecast comprises a time series specifying a respective predicted quantity for each of the plurality of host types (Geffin [0048]:  “after an appropriate model is invoked or created, the model generates prediction values, for example, power consumption in kW for each CPU as well as Memory utilization values, for the data entered. A multitude of time-series, for example 10, may be stochastically generated for statistical significance, and the prediction values for the time-series are then sent back to the client front end (step 310).”)
 to include the time series in Geffin. Doing so would enable an “accurate power and/or resource consumption predictions and classifications in monolithic physical servers, facility equipment, individual virtual machines, groups of virtual machines running on a common physical host, and individual processes and applications running on such machines” (Geffin [0029]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121